Exhibit (h)(2)(viii) AMENDMENT TO TRANSFER AGENT AGREEMENT THIS AMENDMENT TO THE TRANSFER AGENT AGREEMENT (this “Amendment”), effective as of the 11th day of August, 2010 (the “Amendment Effective Date”) is entered into by and between CNI Charter Funds (the “Trust”), and SEI Institutional Transfer Agent, Inc. (“Transfer Agent”). WHEREAS: 1. As of April 1, 1999, the Trust and Transfer Agent entered into a Transfer Agent Agreement (the “Agreement”); 2. On December 2, 2004, the Trust and Transfer Agent amended the Transfer Agent Agreement to delegate to Transfer Agent certain responsibilities in connection with the USA PATRIOT Act of 2001 and the Trust’s Anti-Money Laundering Program. 4. On February 28, 2008, the Trust and Transfer Agent further amended the Agreement via an Amendment to the Transfer Agent Agreement with respect to the compensation, term, and notice provisions and Schedule B to the Agreement. 5. Capitalized terms used in this Amendment but not defined in this Amendment shall have the meanings ascribed to them in the Agreement; and 6. The parties hereto desire to further amend the Agreement on the terms and subject to the conditions provided herein. NOW THEREFORE, for and in consideration of the promises and the mutual covenants herein contained, and intending to be legally bound hereby, the parties agree as follows: 1. Article 4.Article 4 is hereby amended by adding an additional paragraph with respect to consequential damages as follows: “In no event or circumstance shall either party to this Agreement, including either party’s affiliates, officers, directors, agents or employees, be liable to anyone under any theory of tort, contract, strict liability or other legal or equitable theory for lost profits, exemplary, punitive, special, indirect or consequential damages for any act or failure to act under any provision of this Agreement regardless of whether such damages were foreseeable and even if advised of the possibility thereof.” 2. Article 7.The first paragraph of Article 7 of the Agreement is hereby deleted in its entirety and replaced with the following: “This Agreement may be amended or modified by a written agreement executed by both parties and authorized or approved by a resolution of the Board of Trustees of the Trust.” 3. Schedule A (List of Portfolios).Schedule A (List of Portfolios of the Agreement) is hereby deleted in its entirety and replaced as set forth in Schedule A attached hereto and made a part herewith. 4. Ratification of Amendment.Except as expressly amended and provided herein, all of the terms and conditions and provisions of the Agreement shall continue in full force and effect. 5. Counterparts.This Amendment shall become binding when any one or more counterparts hereof individually or taken together, shall bear the original or facsimile signature of each of the parties hereto.This Amendment may be executed in any number of counterparts, each of which shall be an original against any party whose signature appears thereon, but all of which together shall constitute but one and the same instrument. 1 6. Governing Law.This Amendment shall be construed in accordance with the laws of the State of Delaware and the applicable provisions of the 1940 Act.To the extent that the applicable laws of the State of Delaware, or any of the provisions herein, conflict with the applicable provisions of the 1940 Act, the latter shall control. IN WITNESS WHEREOF, the parties have executed this Amendment as of the date first written above. CNI CHARTER FUNDS By: /s/ Carolyn Mead Name: Carolyn Mead Title: Vice President SEI INSTITUTIONAL TRANSFERAGENT, INC. By: /s/ Brent Vasher Name: Brent Vasher Title: Vice President 2 SCHEDULE A DATED AUGUST 11, 2010 TO THE TRANSFER AGENT AGREEMENT DATED AS OF APRIL 1, 1999 BETWEEN CNI CHARTER FUNDS AND SEI INSTITUTIONAL TRANSFER AGENT, INC. List of Portfolios Large Cap Growth Equity Fund Large Cap Value Equity Fund RCB Small Cap Value Fund Multi-Asset Fund Corporate Bond Fund Government Bond Fund California Tax Exempt Bond Fund High Yield Bond Fund Prime Money Market Fund Government Money Market Fund California Tax Exempt Money Market Fund Diversified Equity Fund Limited Maturity Fixed Income Fund Full Maturity Fixed Income Fund Socially Responsible Equity Fund 3
